Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, and 19 are objected to because of the following informalities: 
In claims 1, 11, and 19, “the body” should read -- the elongated body-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19 recite “a communication line” and “a fiber” as separate elements. This is confusing because in paragraph 0070 of applicant’s specification, the communication line is the fiber or fiber optic cable. For examination purposes, it is assumed to be the same element. 
Claims 2-10, 12-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 1, 11, and 19. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 230, 320, 330, 340, and 350.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the reel recited in claims 3 and 16,
the cavity recited in claim 16, and 
the bladder recited in claim 7 and18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (U.S. 2008/0272931A1), in view of Gambier (U.S. 2011/0079401A1) and Kings et al. (U.S. 2002/0157828A1).
Regarding claim 1, Auzerais et al. disclose a plug container (2, fig. 1A) comprising: an elongated body having a first end (end connected to 3), a second end (second end connected to 8), and a flow path therethrough (inside bore of 2); a cap (3) coupled with the first end of the elongated body (see fig. 1A), the cap (3) further comprising a pass-through (para 0028; feedthrough in 3) for receiving a communication line (second section of 10 attached at 4 and connected to 12); 
a threaded connector at the second end of the elongated body for coupling a casing (para 0002: the wellbore is made of several sections of casing 2 and each end is connected to another via threaded connection); and a top plug (20) sized to fit within the flow path of the elongated body (see fig. 1A), a fiber (fiber 10 stored on reel 40) with one end of the fiber affixed (at point 4) to the plug container (see fig. 1A); whereby the fiber is fed through the cap (3; see fig. 1A showing fiber 10 fed through the cap 3 via the 
However, Auzerais et al. fail to teach the fiber stored within the body of the top plug and a seal located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained.
Gambier teach a plug container (2) with a plug (1, 3), wherein fiber (4) is stored within the body of the plug (1, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug body of Auzerais et al. to have the fiber stored within the body of the plug, as taught by Gambier, for preventing entanglement of the fiber with other obstructions in the plug container as the plug is lowered downhole. 
However, the combination of Auzerais et al. and Gambier fail to teach a seal located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained. 
Kings et al. teach a plug container (11, fig 1), a cap (21), and a seal (31) located between the interior of the plug container and the cap (21) to ensure the pressure within the plug container is maintained (see fig. 1 and refer to para 0015).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedthrough in cap (3) of Auzerais et al. to include a seal, as taught by Kings et al., wherein the seal located between the interior of the plug container and the cap to ensure the pressure within the 
Regarding claims 2-3, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 1 above; Gambier further teaches the top plug (1, 3) further comprises a cavity (interior space of 3) for storing a length of the communication line therein (see fig. 2), a reel (para 0038: reel located in section 3) stored within the cavity of the top plug (1, 3) and receiving the length of communication line (see fig. 2 and refer to para 0038).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of reel 40 of Auzerais et al. to have the top plug further comprises a cavity for storing a length of the communication line and reel therein, as taught by Gambier, for preventing entanglement of the fiber with other obstructions in the plug container as the plug is lowered downhole. 
Regarding claim 4, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 3 above; Gambier further teaches a protective sheath (see fig. 2) coupled with the top plug and the pass-through of the cap (6), the protective sheath enclosing the communication line therein (see fig. 2).  

    PNG
    media_image1.png
    699
    663
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication line of Auzerais et al. to include a protective sheath coupled with the top plug and the pass-through of the cap, the protective sheath enclosing the communication line therein, as taught by Gambier, for the predictable result of insulating and/or protecting the communication line as the plug is lowered downhole. 
Regarding claim 6, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 2 above; Gambier further teaches wherein the elongated body is sized to fit the top plug having the cavity therein (see fig. 2).  

Regarding claim 10, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 1 above; Auzerais et al. further teach one or more valves (fig. 2B; 8A comprises a valve, refer to para 0027) coupled with the elongated body (see fig. 2B) for providing a fluid flow into the flow path of the elongated body (see fig. 2B and refer to para 0040).  
Regarding claim 19, Auzerais et al. disclose a method for evaluating a wellbore (see fig. 1A and refer to abstract), the method comprising: a communication line (second section of 10 attached at 4 and connected to 12) coupled with a cap (3) and top plug (20), a plug container (2) comprising: an elongated body having a first end (end connected to 3), a second end (second end connected to 8), and a flow path therethrough (see fig. 1A), the flow path sized to fit the top plug (20) therein, a cap (3) coupled with the first end of the elongated body (see fig. 1A) and further comprising a pass-through (para 0028; feedthrough in 3) for receiving the remaining communication line (see fig. 1A), and a threaded coupling at the second end of the elongated body (para 0002: the wellbore is made of several sections of casing 2 and each end is connected to another via threaded connection); 
a fiber (fiber 10 stored on reel 40) with one end of the fiber affixed (at point 4) to the plug container (see fig. 1A); whereby the fiber is fed through the cap (3; see fig. 1A 
deploying the top plug (20) within the plug container (2) via the fiber into a wellbore casing (lower sections of casing) coupled with the threaded coupling of the plug container during a cementing process (see figs. 2C, 2D and para 0040-0042 disclosing multiple aspects of a cementing process); and obtaining data, via the communication line, corresponding to one or more wellbore conditions, the one or more wellbore conditions including at least a temperature, a pressure, and a top plug location (para 0043 and 0044: information is sent from first fiber 11 to second fiber 10 to surface transmitter/receiver device 12, and the information is used to confirm location of the plug, temperature and pressure in the pipe).  
However, Auzerais et al. fail to teach inserting a length of the communication line into a protective sheath; the fiber stored within the body of the top plug; a seal located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained. 
Gambier teach a plug container (2) with a plug (1, 3), wherein fiber (4) is stored within the body of the plug (1, 3), wherein the fiber (4) having a protective sheath (8) surrounding a length thereof (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug body of Auzerais et al. to have the fiber stored within the body of the plug, as taught by Gambier, for preventing entanglement of the fiber with other obstructions in the plug container as the plug is lowered downhole. 

However, the combination of Auzerais et al. and Gambier fail to teach a seal located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained. 
Kings et al. teach a plug container (11, fig 1), a cap (21), and a seal (31) located between the interior of the plug container and the cap (21) to ensure the pressure within the plug container is maintained (see fig. 1 and refer to para 0015).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedthrough in cap (3) of Auzerais et al. to include a seal, as taught by Kings et al., wherein the seal located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained by sealingly and slidingly engaging the fiber with the seal as the plug is lowered downhole (refer to para 0015). 
Regarding claim 20, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 19 above; Auzerais et al. further disclose transmitting the data corresponding to one or more wellbore conditions (refer to para 0043 and 0044) to a control facility (12) communicatively coupled with the communication line (see fig. 1A), and evaluating, via one or more processors (para 0044: the tool used to determine other information such as the pressure, temperature, . 
Claims 5, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (U.S. 2008/0272931A1), in view of Gambier (U.S. 2011/0079401A1), Kings et al. (U.S. 2002/0157828A1), and Dirksen et al. (U.S. 2018/0313206A1).
Regarding claim 5, the combination of Auzerais et al., Gambier, and Kings et al. teach all the features of this claim as applied to claim 4 above; however, the combination of Auzerais et al., Gambier, and Kings et al. fail to teach the protective sheath is one or more of a plastic, a polymer, and a metal alloy.
Dirksen et al. teach a plug container (30, see figs. 1-2) and a communication line (74 or 96, refer to para 0036; 74 or 96,  also see fig. 4 showing cable 96 on drum 71). A protective sheath (para 0038: cable 96 may be insulated with an insulating material such as rubber or elastomer, which can be considered a protective sheath) wherein the protective sheath is a polymer (refer to para 0038: rubber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Auzerais et al., Gambier, and Kings et al. to have the protective sheath be a polymer, as taught by Dirksen et al. for the predictable result of properly insulating the communication line and/or fiber as the cable is lowered downhole. 
Regarding claim 11, Auzerais et al. disclose a system for evaluating a wellbore (see fig. 1A and refer to abstract) having a casing disposed therein (para 0002: first string of casing), the system comprising: a communication line (second section of 10 
a plug container (2) coupled with (at point 4) and to facilitate repositioning of the communication line (see fig. 1A), the plug container (2) comprising: an elongated body having a first end (end connected to 3), a second end (second end connected to 8), and a flow path therethrough (inside bore of 2), a cap (3) coupled with the first end of the elongated body (see fig. 1A), the cap (3) further comprising a pass-through (para 0028; feedthrough in 3) for receiving the communication line (see fig. 1A), and a threaded connector at the second end of the elongated body for coupling the casing within the wellbore (para 0002: the wellbore is made of several sections of casing 2 and each end is connected to another via threaded connection); 
a top plug (20) sized to fit within the flow path of the plug container (2, see fig. 1A) and couplable with the communication line (see fig. 1A) 
a fiber (fiber 10 stored on reel 40) with one end of the fiber affixed (at point 4) to the plug container (see fig. 1A); whereby the fiber is fed through the cap (3; see fig. 1A showing fiber 10 fed through the cap 3 via the feedthrough in 3, see para 0028) to isolate the pressure experienced on the downhole portion of the fiber (see fig. 1A).
a control facility (12) communicatively coupled with the communication line (see fig. 1A); releasing the top plug (20) from the plug container (2) and into the casing of the wellbore (see fig. 2C and refer to para 0041). 
However, Auzerais et al. fail to teach the communication line having a protective sheath surrounding a length thereof; the fiber stored within the body of the top plug;

the control facility including one or more processors coupled with at least one non-transitory computer- readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors to: receive, via the communication line, data relating to wellbore conditions, and evaluating the wellbore conditions.  
Gambier teach a plug container (2) with a plug (1, 3), wherein fiber (4) is stored within the body of the plug (1, 3), wherein the fiber (4) having a protective sheath (8) surrounding a length thereof (see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug body of Auzerais et al. to have the fiber stored within the body of the plug, as taught by Gambier, for preventing entanglement of the fiber with other obstructions in the plug container as the plug is lowered downhole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication line of Auzerais et al. to include a protective sheath surrounding a length thereof, as taught by Gambier, for the predictable result of insulating and/or protecting the communication line as the plug is lowered downhole. 
However, the combination of Auzerais et al. and Gambier fail to teach a seal located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedthrough in cap (3) of Auzerais et al. to include a seal, as taught by Kings et al., wherein the seal located between the interior of the plug container and the cap to ensure the pressure within the plug container is maintained by sealingly and slidingly engaging the fiber with the seal as the plug is lowered downhole (refer to para 0015). 
However, the combination of Auzerais et al., Gambier, and Kings et al. fail to teach the control facility including one or more processors coupled with at least one non-transitory computer- readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors to: receive, via the communication line, data relating to wellbore conditions, and evaluating the wellbore conditions.  
Dirksen et al. disclose a system (see figs. 1-2) for evaluating a wellbore (18) having a casing (20) disposed therein (refer to para 0047), the system comprising: a communication line (74 or 96) for obtaining data within the wellbore (refer to para 0047), and a control facility (para 0047: the output signal may be received by a signal processor above surface, such as a computer) communicatively coupled with the communication line (the signal processor may be communicably coupled to detector 122, para 0047), the control facility including one or more processors (para 0047: the computer comprises a processor) coupled with at least one non-transitory computer- 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Auzerais et al., Gambier, and Kings et al. to include a control facility communicatively coupled with the communication line, the control facility including one or more processors coupled with at least one non-transitory computer- readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors to: receive, via the communication line, data relating to wellbore conditions, as taught by Dirksen et al., for evaluating the wellbore conditions displaying data corresponding to the location of the cement plug in the subterranean formation (refer to para 0047). 
Regarding claim 12, the combination of Auzerais et al., Gambier, Kings et al., and Dirksen et al. teach all the features of this claim as applied to claim 11 above; Auzerais et al. further disclose a cementing tool (para 0041: cement 70 is dispensed in the wellbore from a cementing tool) positionable at the surface of the wellbore for pumping a cement composition through the casing (refer to para 0041).  
Regarding claim 15, the combination of Auzerais et al., Gambier, Kings et al., and Dirksen et al. teach all the features of this claim as applied to claim 11 above; Auzerais et al. further disclose wherein the wellbore conditions include one or more of a temperature, a pressure, and a top plug location (para 0043 and 0044).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of reel 40 of Auzerais et al. to have the top plug further comprises a cavity for storing a length of the communication line and reel therein, as taught by Gambier, for preventing entanglement of the fiber with other obstructions in the plug container as the plug is lowered downhole. 
Regarding claim 17, the combination of Auzerais et al., Gambier, Kings et al., and Dirksen et al. teach all the features of this claim as applied to claim 11 above; Dirksen et al. further teach wherein the protective sheath is a polymer (para to para 0038).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Auzerais et al., Gambier, and Kings et al. to have the protective sheath be a polymer, as taught by Dirksen et al. for the predictable result of properly insulating the communication line and/or fiber as the cable is lowered downhole. 
Allowable Subject Matter
Claims 7, 9, 13-14, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant' s amendments and associated arguments, filed on 11/16/2021, with respect to the drawing objections to the claims have been fully considered. While the amendments do overcome some of the drawing objections, the drawings must show the reel recited in claims 3 and 16, the cavity recited in claim 16, and the bladder recited in claims 7 and 18. 
Applicant' s amendments and associated arguments, filed on 11/16/2021, regarding the rejection of claims 11-20 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, have been fully considered and are persuasive.  While the amendments do overcome the 112(b) rejection in the last office action, they introduce additional limitations that fail to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. See the rejection of claims 1-20 under 35 U.S.C. §112(b) above.
Claims 1, 11, and 19 recite “a communication line” and “a fiber” as separate elements. This is confusing because in paragraph 0070 of applicant’s specification, the communication line is the fiber or fiber optic cable. For examination purposes, it is assumed to be the same element. 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/
02/04/2022 



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672